         Case 1:18-cv-11926-PBS Document 97 Filed 03/09/20 Page 1 of 5



                                  UNITED STATES
                      SECURITIES AND EXCHANGE COMMISSION
                            BOSTON REGIONAL OFFICE
                           33 ARCH STREET, 24th FLOOR
                          BOSTON, MASSACHUSETTS 02110
                             TELEPHONE: (617) 573-8900
                             FACSIMILE: (617) 573-4590


                                                     March 6, 2020

The Honorable Patti B. Saris
United States District Court Judge
United States District Court for the District of Massachusetts
1 Courthouse Way
Boston, MA 02210

RE:    SEC v. Lemelson, et al., D. Mass. Case No. 18-cv-11926-PBS
       Letter to Chambers Concerning Actions of Defense Counsel and Defendant

Your Honor:

       We represent Plaintiff, the United States Securities and Exchange Commission (the
“Commission”), in the above-captioned matter. We are writing to apprise the Court of potential
misconduct by Defendant Lemelson and his counsel. We are not filing this letter via the
Electronic Case Filing system at this time. We have provided this letter to Defendants’ counsel.

        Attached is a March 3, 2020 email from Defendant Lemelson’s counsel to the General
Counsel of the Greek Orthodox Archdioceses of America. The email, and the telephone
conversation that preceded it, were brought to our attention by the Counsel for the Archdioceses.
The email conveys Defendant Lemelson’s “demand’ to Fr. Theodore Barbas, the Chancellor of
the Greek Orthodox Metropolis of Boston, with respect to certain statements Fr. Barbas made to
the Commission. Through counsel, Defendant Lemelson demands that Fr. Barbas—a potential
witness—(i) swear under oath in writing to a set of nine statements provided by Defendant
Lemelson, (ii) acknowledge under oath that any statements Fr. Barbas made to the Commission
that are inconsistent with Defendant Lemelson’s nine statements were false, and (iii) pay
Defendant Lemelson $10,000. Counsel gave Fr. Barbas until the close of business today, March
6, 2020, to agree to Defendant Lemelson’s demand, or else be the subject of a litigation as to
which Defendant Lemelson, through his counsel, threatens “to spare no expense.” Defense
counsel’s email apparently followed a telephone call in which defense counsel made clear that
Defendant Lemelson would file for defamation if Fr. Barbas did not recant and pay the
demanded sum.

        In short, Defendant Lemelson, through counsel, has sought to influence the testimony of
a potential witness in this matter through a threat of costly legal action. This conduct may
constitute a violation of applicable law, as to Defendant Lemelson and his counsel, and the Rules
         Case 1:18-cv-11926-PBS Document 97 Filed 03/09/20 Page 2 of 5



of Professional Conduct as to counsel. The Commission reserves the right to brief this matter
further and to seek available remedies.

       The Commission respectfully requests that the Court address this matter at the hearing
scheduled for March 18, 2020 or at such other time as the Court deems appropriate.


                                                    Sincerely,


                                                    /s/ Alfred A. Day
                                                    Alfred A. Day
                                                    Senior Trial Counsel

                                                    /s/ Marc J. Jones
                                                    Marc J. Jones
                                                    Senior Trial Counsel

Enclosure

cc:    Douglas S. Brooks, Esq.
           Case 1:18-cv-11926-PBS Document 97 Filed 03/09/20 Page 3 of 5


From:            George Tsougarakis
To:              Day, Alfred; Jones, Marc
Subject:         Fwd: [EXT] FOR PURPOSES OF SETTLEMENT ONLY
Date:            Wednesday, March 04, 2020 3:05:45 PM



CAUTION: This email originated from outside of the organization. Do not click links or open
attachments unless you recognize the sender and know the content is safe.

Gentlemen,
In follow up to our phone conversation today in which I explained that the Greek Orthododox
Archdiocese received an email from the defense counsel in the case currently pending US v.
Lemeson asking one of our priests to: (i) agree to a set of facts, (ii) change any statements the
priest made to the SEC that may be inconsistent with the defendant's version of facts, and (iii)
pay $10,000 or else be the subject of a litigation for which Mr. Lemeson threatens" to spare no
expense". As I explained, I don't know what statements were made during the course of the
investigation, so I wanted to know what records you had available, but moreover, I felt that
this email was an illegal threat and an attempt to extort money from our priest and interfere
with your lawsuit. At your request, I am forwarding you the email I received from
defendant's counsel




---------- Forwarded message ---------
From: Douglas Brooks <dbrooks@libbyhoopes.com>
Date: Tue, Mar 3, 2020 at 11:08 AM
Subject: [EXT] FOR PURPOSES OF SETTLEMENT ONLY
To: George Tsougarakis <george@goarch.org>



George:



Following up on our recent conversation, I write to provide Fr. Emmanuel Lemelson’s
demand to Rev. Fr. Ted Barbas.



First, Fr. Barbas must swear under oath in writing that:



(1) Fr. Emmanuel Lemelson was ordained by a Hierarch of the Ecumenical Patriarchate of
Constantinople; who is the Archbishop of the Greek Orthodox Archdiocese of America.



(2) The Greek Orthodox Archdiocese, which includes the Greek Orthodox Metropolis of
Boston, is an exarchate of the Ecumenical Patriarchate of Constantinople, and is under its
direct jurisdiction.
        Case 1:18-cv-11926-PBS Document 97 Filed 03/09/20 Page 4 of 5




(3) Fr. Emmanuel’s ordination took place within the Metropolis of Boston, at Holy Cross
Greek Orthodox School of Theology, the preeminent seminary of the Greek Orthodox
Archdiocese of America (of which Fr. Emmanuel is a graduate), with the full awareness and
approval of Metropolitan Methodius.



(4) In 2004, Metropolitan Methodius asked to ordain Fr. Emmanuel, but Fr. Emmanuel
declined.



(5) Fr. Emmanuel never applied to the Metropolis of Boston to be ordained.



(6) Fr. Emmanuel was asked (by Metropolitan Methodius) to be assigned to the Greek
Orthodox Metropolis of Boston, but Fr. Emmanuel declined.



(7) Fr. Emmanuel served for nearly two years at St. Nectarios Greek Orthodox Church in
Roslindale, MA, a parish of the Greek Orthodox Metropolis of Boston, including
concelebrating alongside Metropolitan Methodius.



(8) Fr. Barbas personally, on behalf of the Metropolis of Boston, regularly invited Fr.
Emmanuel to participate in clergy events, but each time Fr. Emmanuel declined.



(9) Fr. Barbas repeatedly asked for Fr. Emmanuel to serve in parishes of the Greek Orthodox
Metropolis of Boston.



In addition, Fr. Barbas's sworn statement must identify with particularity any statements he
made to the SEC which are not consistent with the above nine points and acknowledge such
statements were false.



Second, Fr. Barbas must pay $10,000 to cover the legal fees Fr. Emmanuel incurred in
connection with the motion to compel, which arose from (i) Fr. Barbas's false statements to the
attorneys at the SEC and (ii) the Metropolis of Boston's specious claim of privilege over
certain documents that it initially withheld from its production to the subpoena Fr. Emmanuel
served on it (a subpoena that was necessary only as a result of Fr. Barbas's false statements to
the SEC concerning Fr. Emmanuel), as well as the lies told to defense counsel concerning the
        Case 1:18-cv-11926-PBS Document 97 Filed 03/09/20 Page 5 of 5


status of the Metropolis of Boston’s legal counsel.



If Fr. Barbas does not pay these legal fees, which are rightly due to Fr. Emmanuel, we intend
to bring legal action against Fr. Barbas.



If this matter is not promptly resolved, Fr. Emmanuel believes exposing the truth through civil
litigation about Fr. Barbas’s unethical conduct is the best way to protect others. He will spare
no expense to do so.



We will leave this offer open to your client until Friday March 6, 2020 at 5:00 p.m.



Best regards,

Doug Brooks




Douglas S. Brooks

LibbyHoopes, P.C.

399 Boylston Street

Boston, MA 02116

(617) 338-9300

dbrooks@libbyhoopes.com

www.libbyhoopes.com




--
George A. Tsougarakis
General Counsel
Greek Orthodox Archdiocese of America
Phone:212 570-3591
